Citation Nr: 1738845	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-22 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased evaluation for post-operative residuals of right knee osteochondritis dissecans with traumatic arthritis, currently rated as 10 percent disabling based on painful flexion.

2.  Entitlement to an increased evaluation for post-operative residuals of right knee osteochondritis dissecans with traumatic arthritis currently rated as 40 percent disabling based on a limitation of extension.

3. Entitlement to an increased evaluation for post-operative residuals of left knee osteochondritis dissecans with traumatic arthritis, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In May 2014, the Veteran testified at a videoconference hearing before the undersigned. 

In October 2014, the Board denied entitlement to a higher disability rating for post-operative residuals of right knee osteochondritis dissecans, as well as entitlement to a higher rating for post-operative residuals of left knee osteochondritis dissecans prior to May 23, 2014. The question of entitlement to an increased rating for post-operative residuals of left knee osteochondritis dissecans since May 23, 2014 was remanded. 

The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court). In June 2015, the Court granted a joint motion for partial remand vacating the October 2014 Board decision which denied entitlement to a higher disability rating for post-operative residuals of right knee osteochondritis dissecans, and entitlement to a higher rating for post-operative residuals of left knee osteochondritis dissecans prior to May 23, 2014. 

In July 2016, the Board remanded the appeal for additional development. In March 2017, the Appeals Management Center (AMC) assigned a separate 40 percent rating for a limitation of right knee extension effective September 2, 2016. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the July 2016 remand, the RO was to schedule the Veteran for a VA examination of the knees by an orthopedist. The examiner was directed to clarify the nature of the knee disorders since December 2008, and distinguish, to the extent possible, the pertinent symptoms and functional limitations attributable to each of the Veteran's right and left knee disorders. 

The Veteran underwent a VA examination in September 2016 and medical opinions were provided. The examiner's specialty was identified as internal medicine. Because the examination was not conducted by an orthopedist as directed, a remand is required. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Additionally, given recent case law, the examination report does not include all findings necessary to evaluate the current severity of the knee disabilities and thus, another examination is needed. In this respect, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that rating examinations for knee disorders must include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his left and right knees by a VA orthopedist. The electronic claims folder and a copy of this remand must be available for review.

In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to each knee. As part of the physical examination, the orthopedist is required to test the range of knee motion bilaterally in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so. If there is clinical evidence of pain on motion, the orthopedist should indicate the degree at which such pain begins. 

The orthopedist is also requested to clarify the nature of any diagnosed knee disorder since December 2008. In so doing, the examining orthopedist must address medical evidence that the Veteran has been diagnosed with chondrocalcinosis, calcification of the meniscus, osteochondritis dissecans, degenerative joint disease, and/or osteoarthritis. The orthopedist should comment on the January 2010 VA examiner's opinion that the Veteran's diagnosis had progressed from osteochondritis dissecans, a diagnosis defined as inflammatory, to degenerative joint disease, a diagnosis defined as non-inflammatory. The orthopedist must also comment on the September 2016 examiner's opinion that there was insufficient evidence to support that the service-connected osteochondritis dissecans with post-traumatic arthritis progressed to the newly diagnosed tri-compartmental osteoarthritis. 

The examining orthopedist must distinguish, to the extent possible, the pertinent symptoms and functional limitations attributable to each of the Veteran's right and left knee disorders. See September 2016 VA examination (remarking that no clinician could reliably distinguish the residuals of service-connected osteochondritis dissecans and post-traumatic arthritis from the more diffuse tri-compartmental osteoarthritis); May 2014 transcript of record; May 2014 Cleveland Clinic x-rays (narrowing of patellofemoral, medial and lateral joint spaces in left knee and narrowing of medial joint space in right knee); March 2015 VA examination (reporting ongoing pain stiffness, swelling, finding generalized tenderness to palpation, limitation of motion, objective evidence of crepitus, disturbance of locomotion, interference with standing); March 2014 Cleveland Clinic x-rays (small suprapatellar effusion in right knee); September 2010 VA physical therapy (decreased flexibility, decreased strength, decreased endurance; positive patellar grind test); January 2010 VA examination (endorsing heat, redness, giving way). If the symptoms caused by the varied diagnoses cannot be separated the orthopedist must so state and explain why. 

The orthopedist is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report symptoms and functional limitations. The orthopedist is further advised, however, that the terms competence and credibility are not synonymous. 

A complete and fully explanatory rationale must be provided for each and every opinion offered. If the examining orthopedist finds that the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training. 

2. The RO must then review the examination report to ensure it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures at once.

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).

4. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues. If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




